IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 14, 2008
                                     No. 07-60305
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

MOHAMED NAGI

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A79 126 434


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Mohamed Nagi, a native and citizen of Yemen, petitions this court to
review the decision of the Board of Immigration Appeals (BIA) adopting and
affirming the decision of the Immigration Judge (IJ) denying his application for
withholding of removal. Nagi argues that he demonstrated a well-found fear of
persecution based on his respect for all religions and the prohibition against
apostasy, or conversion from Islam, in Yemen. We conclude from a review of the
record that the BIA’s determination is supported by substantial evidence, and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-60305

the record does not compel a conclusion contrary to the BIA’s denial of
withholding of removal. See Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004);
Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002); 8 C.F.R. § 208.16(b). The
petition for review is DENIED.




                                      2